
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


LIMITED GUARANTY


        Limited Guaranty (the "Limited Guaranty"), dated as of April 13, 2008,
is entered into by and among Greenfield Acquisition Partners V, L.P., a limited
partnership (the "Guarantor"), and Clayton Holdings, Inc., a Delaware
corporation (the "Seller").

        1.    LIMITED GUARANTY.    To induce Seller to enter into an Agreement
and Plan of Merger, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the "Merger Agreement"; capitalized terms
used herein and not otherwise defined shall have the meaning ascribed to them in
the Merger Agreement), among Cobra Green LLC, a Delaware limited liability
company (the "Buyer"), Cobra Acquisition Corp., a Delaware corporation and a
wholly owned subsidiary of Buyer (the "Merger Sub"), and Seller, the Guarantor
absolutely, unconditionally and irrevocably guarantees to Seller the due and
punctual payment of (i) the Seller Termination Amount, if and when due pursuant
to Section 8.3(a)(v) of the Merger Agreement, or (ii) any awards not to exceed
$9,000,000 in the aggregate granted pursuant to a final, non-appealable judgment
of a Delaware Court (as defined below) for a claim based on fraud or intentional
and material breach by Buyer under Section 8.2 of the Merger Agreement (the
"Obligation"). Seller hereby agrees that (i) in no event shall the Guarantor be
required to pay to any Person under, in respect of, or in connection with this
Limited Guaranty more than the Seller Termination Amount (the "Cap Amount"), and
(ii) the Guarantor shall have no obligation or liability to any Person relating
to, arising out of or in connection with, this Limited Guaranty other than as
expressly set forth herein. Notwithstanding anything to the contrary set forth
in this Limited Guaranty, Seller hereby agrees that, to the extent the Buyer
does not have any payment obligation under Section 8.3(a)(v) of the Merger
Agreement, the Guarantor shall similarly not have any obligations under this
Limited Guaranty.

        2.    NATURE OF LIMITED GUARANTY.    This Limited Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
of the Obligation. This Limited Guaranty is in no way conditioned upon any
requirement that Seller first attempt to collect the Obligation from Buyer or
Merger Sub or resort to any security or other means of collecting payment.
Should Buyer or Merger Sub default in the payment of the Obligation, or
otherwise are unable for any reason to pay the Obligation as and when due, or if
Seller is unable to bring a claim for the Obligation against Buyer or Merger Sub
for any reason, the Guarantor's obligation hereunder shall become immediately
due and payable to Seller. If any payment in respect of the Obligation is
rescinded or must otherwise be returned for any reason whatsoever, the Guarantor
shall remain liable hereunder with respect to the Obligation up to the rescinded
amount as if such payment had not been made. Seller hereby covenants and agrees
that it shall not institute, and shall cause its affiliates not to institute,
any proceeding or bring any other claim arising under, in connection with or
resulting from, the Merger Agreement or the transactions contemplated thereby,
against the Guarantor or any Related Party (as defined below) except for claims
against the Guarantor under this Limited Guaranty. Each party hereto hereby
covenants and agrees that it shall not institute, and shall cause its affiliates
not to institute, any proceeding asserting that the Limited Guaranty is illegal,
invalid or unenforceable in accordance with its terms.

        3.    CHANGES IN OBLIGATIONS; CERTAIN WAIVERS.    The Guarantor agrees
that Seller may at any time and from time to time, without notice to or further
consent of the Guarantor, extend the time of payment of the Obligation (provided
that the foregoing shall be subject to the prior written consent of Buyer to the
extent such extension involves an amendment to the Merger Agreement), and may
also make any agreement with Buyer or Merger Sub for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between Seller on the
one hand, and Buyer or Merger Sub, on the other hand, without in any way
impairing or affecting this Limited Guaranty. The Guarantor agrees that the
obligations of the Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (a) the failure of Seller to assert
any claim or demand or to enforce any right or remedy against Buyer or Merger
Sub; (b) any change in the time, place or manner of payment of the

--------------------------------------------------------------------------------




Obligation or any rescission, waiver, compromise, consolidation or other
amendment or modification of any of the terms or provisions of the Merger
Agreement or any other agreement evidencing, securing or otherwise executed in
connection with the Obligation (provided that any such rescission, waiver,
compromise, consolidation or other amendment or modification shall be subject to
the prior written consent of Buyer to the extent it involves any amendment of
the Merger Agreement); (c) the addition, substitution or release of any other
Person interested in the transactions contemplated by the Merger Agreement
(provided that any such addition, substitution or release shall be subject to
the prior written consent of Buyer to the extent it involves any amendment of
the Merger Agreement); (d) any change in the corporate existence, structure or
ownership of Buyer or Merger Sub; (e) any insolvency, bankruptcy, reorganization
or other similar proceeding affecting Buyer or Merger Sub; (f) any lack of
validity or enforceability of the Merger Agreement or any agreement or
instrument relating thereto; (g) the existence of any claim, set-off or other
rights that the Guarantor may have at any time against Buyer, Merger Sub or
Seller, whether in connection with the Obligation or otherwise; or (h) the
adequacy of any other means Seller may have of obtaining payment of the
Obligation. To the fullest extent permitted by law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any law
that would otherwise require any election of remedies by Seller. The Guarantor
waives promptness, diligence, notice of the acceptance of this Limited Guaranty
and of the Obligation, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of any Obligation
incurred and all other notices of any kind, all defenses that may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of Buyer or
Merger Sub, and all suretyship defenses generally (other than defenses to the
payment of the Obligation that are available to Buyer or Merger Sub under the
Merger Agreement). The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guaranty are knowingly
made in contemplation of such benefits.

        4.    NO SUBROGATION.    The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Buyer or Merger Sub that arise from the existence, payment,
performance, or enforcement of the Guarantor's obligations under or in respect
of this Limited Guaranty or any other agreement in connection therewith,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Seller against Buyer or Merger Sub, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Buyer or
Merger Sub, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until the Obligation shall have been indefeasibly paid in full
in cash. If any amount shall be paid to the Guarantor in violation of the
immediately preceding sentence at any time prior to the indefeasible payment in
full in cash of the Obligation, such amount shall be received and held in trust
for the benefit of Seller, shall be segregated from other property and funds of
the Guarantor and shall forthwith be paid or delivered to Seller in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Obligation, in accordance with the terms of the
Merger Agreement, whether matured or unmatured, or to be held as collateral for
the Obligation.

        5.    NO WAIVER; CUMULATIVE RIGHTS.    No failure on the part of Seller
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
Seller of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power. Each and every right, remedy and power
hereby granted to Seller or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Seller at any
time or from time to time.

2

--------------------------------------------------------------------------------



        6.    REPRESENTATIONS AND WARRANTIES; COVENANTS.    The Guarantor hereby
represents and warrants that:

        (a)   the execution, delivery and performance of this Limited Guaranty
has been duly authorized by all necessary action and does not contravene any
provision of the Guarantor's partnership agreement or certificate of formation,
or any law, regulation, rule, decree, order, judgment or contractual restriction
binding on the Guarantor or its assets;

        (b)   all consents, approvals, authorizations, permits of, filings with
and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Limited Guaranty by the Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any governmental
authority or regulatory body is required in connection with the execution,
delivery or performance of this Limited Guaranty;

        (c)   this Limited Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors' rights against the Guarantor generally, and (ii) general equitable
principles (whether considered in a proceeding in equity or at law);

        (d)   the Guarantor has the financial capacity to pay and perform its
Obligation under this Limited Guaranty, and all funds necessary for the
Guarantor to fulfill its Obligation under this Limited Guaranty shall be
available to the Guarantor for so long as this Limited Guaranty shall remain in
effect in accordance with Section 9 hereof.

        7.    ASSIGNMENT.    Neither this Limited Guaranty nor any rights,
interests or obligation hereunder shall be assigned by either party hereto
(except by operation of Law) without the prior written consent of the other
party hereto; except that during the period commencing on the date hereof
through April 23, 2008, if a portion of the Guarantor's commitment under the
Equity Commitment Letter is assigned in accordance with the terms thereof, then
a corresponding portion of its Obligation hereunder may be assigned to the same
assignee; provided that any such assignee delivers a guarantee to Seller in a
form identical to this Limited Guaranty (only with such changes as are necessary
to reflect the identity of the assignee and the portion of the Obligation being
assumed by such assignee) and upon delivery of such guarantee the Guarantor
effecting such assignment shall be relieved of, and shall have no further
obligation with respect to, such portion of its Obligation hereunder.

        8.    NOTICES.    All notices or other communications hereunder shall be
in writing and shall be deemed given if delivered personally, sent by nationally
recognized overnight courier (providing proof of delivery) or mailed by prepaid
registered or certified mail (return receipt requested) addressed as follows:

If to the Guarantor, to:

Greenfield Acquisition Partners V, L.P.
c/o Greenfield Partners, LLC
50 North Water Street
South Norwalk, CT 06854
Facsimile No.: (203) 354-5060
Attention: Barry P. Marcus

3

--------------------------------------------------------------------------------



with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile No.: (212) 735-2000
Attention: Stephen F. Arcano, Esq.
Daniel Dusek, Esq.

If to Seller, to:

Clayton Holdings, Inc.
2 Corporate Drive
Shelton, Connecticut 06484
Facsimile No.: (203) 926-5757
Attention: Steven L. Cohen

with a copy to:

Goodwin Procter LLP
Exchange Place
Boston, Massachusetts 02109
Facsimile No.: (617) 523-1231
Attention: John R. LeClaire, Esq.
Joseph L. Johnson III, Esq.

        9.    AMENDMENTS AND WAIVERS.    No amendment or waiver of any provision
of this Limited Guaranty shall be valid and binding unless it is in writing and
signed, in the case of an amendment, by the Guarantor and Seller, or in the case
of waiver, by the party against whom the waiver is sought to be enforced.

        10.    NO RECOURSE; RELEASE.    Seller acknowledges that the sole asset
of Buyer is cash in a de minimis amount, and that no additional funds are
expected to be contributed to Buyer unless and until the Closing occurs.
Notwithstanding anything that may be expressed or implied in this Limited
Guaranty or any document or instrument delivered contemporaneously or in
connection herewith, and notwithstanding the fact that the Guarantor is a
partnership, by its acceptance of the benefits of this Limited Guaranty, Seller
acknowledges and agrees that it has no right of recovery against, and no
personal liability shall attach to, the Guarantor or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, affiliate or assignee of the Guarantor or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
affiliate or assignee of any of the foregoing (collectively, but not including
Buyer or Merger Sub, each a "Related Party"), through Buyer or Merger Sub or
otherwise, whether by or through attempted piercing of the corporate, limited
partnership, or limited liability company veil, by or through a claim by or on
behalf of Buyer or Merger Sub against the Guarantor or any Related Party
(including a claim to enforce the Equity Commitment Letter), by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute, regulation or applicable law, or otherwise, except for its rights to
recover from the Guarantor (but not any Related Party) under and to the extent
provided in this Limited Guaranty and subject to the Cap Amount and the other
limitations set forth herein. Recourse against the Guarantor under and pursuant
to the terms of this Limited Guaranty shall be the sole and exclusive remedy of
Seller and all of its affiliates against the Guarantor or any Related Party in
respect of any liabilities or obligations arising under, in connection with, the
Merger Agreement or the transactions contemplated thereby. Nothing set forth in
this Limited Guaranty shall confer or give or shall be construed to confer or
give to any Person other than Seller (including any Person acting in a
representative capacity) any rights or remedies against any Person, including
the

4

--------------------------------------------------------------------------------




Guarantor, except as expressly set forth herein. By acceptance of the Limited
Guaranty, Seller hereby releases the Guarantor and each Related Party from and
with respect to any claim, known or unknown, now existing or hereafter arising,
other than any claims against the Guarantor under this Limited Guaranty (subject
to the Cap Amount). Seller hereby covenants and agrees that it shall not
institute, directly or indirectly, and shall cause its affiliates not to
institute, any proceeding or bring any other claim arising under, in connection
with, relating to or resulting from the Merger Agreement or the transactions
contemplated thereby or otherwise relating thereto, against Buyer or the
Guarantor or any Related Party except for claims against a Guarantor under this
Limited Guaranty (subject to the Cap Amount).

        11.    CONTINUING GUARANTY.    This Limited Guaranty shall remain in
full force and effect and shall be binding on the Guarantor, its successors and
assigns. Notwithstanding the foregoing, in the event that Seller or any of its
affiliates asserts in any litigation or other proceeding that the provisions
hereof (including, without limitation, Section 1 hereof) limiting the
Guarantor's liability or any other provisions of this Limited Guaranty are
illegal, invalid or unenforceable in whole or in part, or asserting any theory
of liability against the Guarantor or any Related Party with respect to the
transactions contemplated by the Merger Agreement or this Limited Guaranty other
than liability of the Guarantor under this Limited Guaranty (as set forth in
Section 1), then (i) the obligations of the Guarantor under this Limited
Guaranty shall terminate ab initio and be null and void, (ii) if the Guarantor
has previously made any payments under this Limited Guaranty, the Guarantor
shall be immediately entitled to recover such payments from Seller and Seller
shall pay such amounts to the Guarantor, and (iii) neither the Guarantor nor any
affiliates thereof shall have any liability to Seller with respect to the
transactions contemplated by the Merger Agreement or under this Limited
Guaranty.

        12.    TERMINATION.    The obligations of the Guarantor under this
Limited Guaranty shall terminate at the earliest of (a) the Effective Time,
(b) the time at which all amounts payable by the Guarantor under this Limited
Guaranty shall be paid in full, (c) the termination of the Merger Agreement in
accordance with Section 8.1(a) thereof and (d) the date which is 90 days
following the termination of the Merger Agreement if Seller has not presented a
claim for payment hereunder to such Guarantor (which claim shall set forth in
reasonable detail the basis for such claim) by such 90th day.

        13.    GOVERNING LAW; JURISDICTION AND VENUE.    This Limited Guaranty
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to its rules of conflict of laws. Each of the Guarantor
and Seller hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America located in the State of Delaware (the "Delaware Courts") for
any litigation arising out of or relating to this Limited Guaranty and the
transactions contemplated hereby (and agrees not to commence any litigation
relating thereto except in such courts), waives any objection to the laying of
venue of any such litigation in the Delaware Courts and agrees not to plead or
claim in any Delaware Court that such litigation brought therein has been
brought in any inconvenient forum. Each of the parties hereto agrees, (a) to the
extent such party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party's agent for acceptance of legal process, and (b) that service of process
may also be made on such party by prepaid certified mail with a proof of mailing
receipt validated by United States Postal Service constituting evidence of valid
service. Service made pursuant to (a) or (b) above shall have the same legal
force and effect as if served upon such party personally with the State of
Delaware.

        14.    WAIVER OF JURY TRIAL.    THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTY OR THE
TRANSACTIONS CONTEMPLATED BY THIS LIMITED GUARANTY.

5

--------------------------------------------------------------------------------



        15.    COUNTERPARTS.    This Limited Guaranty may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

        16.    MISCELLANEOUS.    This Limited Guaranty contains the entire
agreement of the Guarantor with respect to the matters set forth herein. The
invalidity or unenforceability of any one or more sections of this Limited
Guaranty shall not affect the validity or enforceability of its remaining
provisions.

[Signature Page to Follow]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned has executed and delivered
this Limited Guaranty as of the date first written above by its officers
thereunto duly authorized.

    GREENFIELD ACQUISITION PARTNERS V, L.P.
 
 
By:
GAP V Management, L.L.C., its General Partner
 
 
By:
/s/  BARRY P. MARCUS      

--------------------------------------------------------------------------------

      Name: Barry P. Marcus       Title: Senior Vice President
 
 
CLAYTON HOLDINGS, INC.
 
 
By:
/s/  FRANK P. FILIPPS      

--------------------------------------------------------------------------------

      Name: Frank P. Filipps       Title: Chief Executive Officer

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



LIMITED GUARANTY
